Citation Nr: 1039456	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a shoulder condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded the case for further development in 
October 2009 and the case has since been returned to the Board 
for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To provide a VA examination.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Unfortunately, this matter must again be remanded for further 
evidentiary development.

In its October 2009 remand, the Board directed the RO to obtain 
the Veteran's service treatment records, personnel files, and 
morning and sick reports from his period of active duty.  The 
Board noted that the Veteran reported that he fractured his left 
shoulder requiring surgery and subsequent hospitalization during 
his period of service in Berlin, Germany.  The Veteran stated 
that he was treated from September 1952 to October 1952.  The 
Board directed that the RO request from the National Personnel 
Records Center (NPRC) or any other appropriate source, the 
Veteran's entire Military Personnel File (OMPF), any sick/morning 
reports for his unit from the time period of September 1952 to 
October 1952, and any clinical records of the hospital at Berlin, 
Germany, mentioning the Veteran. 

Following the Board's remand, the RO requested clinical records 
regarding a shoulder problem from September 1952 to October 1952 
from a military hospital in Berlin, Germany.  The response from 
the NPRC noted that the allegation was investigated but that no 
search was possible as the records for this period were retired 
in the Veteran's OMPF and destroyed in the 1973 fire.  In 
addition, the RO requested the sick/morning reports from the 
Veteran's unit and contacted PIES (Personnel Information Exchange 
system) code M05 to request any medical records including Surgeon 
General Office (SGO) records and morning reports for remarks 
pertaining to a clavicle fracture.   In response, the NPRC 
explained that the allegation was investigated and copies of 
remarks were mailed, but there were no sick reports for 1952.  
The Veteran was notified of the unavailability of the morning 
reports and clinical records as they were destroyed in the 1973 
fire.  Thus, the Board finds that the RO substantially complied 
with the October 2009 remand directives with respect to obtaining 
the Veteran's service records.   See Stegall v. West, 11 Vet. 
App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999 
(although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required).

However, the October 2009 remand also directed that if any in-
service evidence was found pertaining to a shoulder injury, that 
the Veteran be afforded a VA examination.  The Board is obligated 
by law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In this case, the only evidence associated with the claims file 
following the October 2009 remand shows that the Veteran was 
indeed hospitalized for an extended period of time during his 
period of service in Berlin, Germany.  The Board finds that the 
Veteran is competent to report that he injured his left shoulder 
in service, which required surgery and hospitalization.  A 
Veteran can attest to factual matters of which he or had had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In addition, the Board finds that the 
Veteran is credible to report his left shoulder surgery as the 
record of extended hospitalization lends further credence to the 
Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).

Although there are no service records showing that the Veteran 
underwent a shoulder surgery, the Veteran's service treatment 
records were destroyed by fire (in the 1973 fire at the St. Louis 
records repository).  In cases such as this when service records 
are unavailable due to no fault of the claimant VA has a 
"heightened duty" to assist in the development of the case.  
See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As the Veteran 
has supplied credible lay evidence regarding the injury in 
Germany, has had problems with his left shoulder after service, 
and currently has shoulder problems, a remand is necessary for a 
VA examination and opinion.  38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any shoulder disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, including 
the lay statements and post-service medical 
records.  The examiner should then opine as 
to whether it is at least as likely as not 
(50 percent likelihood or higher) that the 
Veteran currently has a current shoulder 
disorder that is causally or etiologically 
related to his military service.  In 
rendering the above opinion, the examiner 
should refer to the August 2005 x-ray report 
which showed that there were metallic pins 
broken in several sites fixating the AC joint 
and distal left clavicle.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO/AMC on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



